Title: Abigail Adams to James Lovell, 3 January 1781
From: Adams, Abigail
To: Lovell, James


     
      My dear sir
      
       Braintree, 3 January 1781
       
      
     
     Your favour of december 19 was deliverd me this day. I would not omit by this post to thank you for it, and for your confidential communications. I cannot however comprehend your Letter to my best Friend for want of the promised key. I am more reconciled to ambiguity and ciphers, than formerly, and not a little thankfull, that the Robberies have been committed now rather than twelve Months ago.
     You judged rightly when you thought you should communicate happiness by the Honorable testimony of Congress in favour of my absent Friend. My little Barke attendant sails, persues the triumph and partakes the Gale.
     Nor will it be considerd presumtious if I Graft my Love, immortal on his fame. The first of Gratifications arise from his deserving and the next in the approving voice of his country.
     If you wrote me the 20 of November the Letter was among those which went to the Enemy. You will see by a Letter written you last post, that I had not received a Letter from you for a very long time, but having renewed all your former kindness every dissagreable Idea vanishes. I wish you not to mention the Supposition of my having lost a Letter by the robbery of the Mail to Mr. Adams. It will make him still more reserved and cautious, he is enough so now to freze one.
     You will greatly oblige me by a continuation of your favours to your—I will not Scruple to say—affectionate
     
      Portia
     
    